Citation Nr: 1731879	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 21, 1999 for the grant of service connection for PTSD.

3.  Entitlement to an effective date earlier than June 22, 1995 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from April 2001, April 2002, April 2012, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2008, the Board reopened and denied the Veteran's claim of service connection for PTSD.  The Board also denied entitlement to a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In September 2009, the Court set aside the January 2008 Board decision and remanded the Veteran's claims to the Board for further adjudication.  The Court ruled that the Board had erred in relying on a 2006 medical examination report to determine that the Veteran was not entitled to service connection for PTSD, in failing to discuss whether the Veteran's delusional disorder was related to service, and in finding that the Veteran's June 2001 request for "reconsideration" of the rating decision denying service connection for PTSD was a motion to reopen rather than a notice of disagreement.

In July 2010, the Board remanded the matter for further development.  In April 2012, the RO granted service connection for PTSD and assigned a 30 percent rating with an effective date of January 21, 1999.  The RO also awarded a TDIU with an effective date of January 21, 1999.  A subsequent rating decision of May 2013 assigned June 22, 1995 as the effective date of the award of the TDIU.  A supplemental statement of the case (SSOC) of July 2015 denied service connection for a psychiatric disability other than PTSD.

In April 2015, the Board remanded this matter for further development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of clear and unmistakable error (CUE) with regard to the effective date determination of the RO's February 1996 rating decision (March 1996 notification letter) has been raised by the record in a December 2016 filing of the Veteran's representative, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a psychiatric disability other than PTSD and entitlement to an effective date earlier than June 22, 1995 for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's PTSD is manifested by such symptoms as constricted affect, irritability, nightmares, startle response, hypervigilance, hypersomnia, intrusive thoughts, and social isolation; the preponderance of the evidence is against finding PTSD that is productive of occupational and social impairment with reduced reliability and productivity or greater levels of impairment.

2.  The Veteran's claim of entitlement to service connection for PTSD was received by VA on January 21, 1999, more than one year following the Veteran's separation from service.

3.  Prior to January 21, 1999, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for an acquired psychiatric disability.  


CONCLUSIONS OF LAW

1.  For the entire period under review, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.§ 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an effective date earlier than January 21, 1999 for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in August 2002, April 2005, and July 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, and post-service VA and private treatment records.

The Veteran underwent VA examinations in February 1999, October 2000, August 2010, and June 2015.  The examiners reviewed the Veteran's claims folder and medical history, examined the Veteran, diagnosed any psychiatric disorder, and supported any medical opinion with a rationale.  The examination reports are adequate for purposes of this appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was also evaluated for PTSD by a VA examination of July 2006, but the Court determined in its ruling of September 2009 that the Board erred in relying on that report to the extent that the report incorrectly assumed that the Veteran had not engaged in combat.  Following remand from the Court, the Board ordered a new VA psychiatric examination, which took place in October 2010.

The RO substantially complied with the Board's remand instructions of April 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO requested that the Veteran identify all relevant treatment records and up-to-date VA treatment record were obtained; a May 2015 statement of the case (SOC) was issued with respect to the issues of entitlement to earlier effective dates for the grant of service connection for PTSD and entitlement to a TDIU; the Veteran underwent a VA examination in June 2015 to determine the current severity of his service-connected PTSD; and a July 2015 SSOC readjudicated the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to service connection for a psychiatric disability other than PTSD.

Increased Rating for PTSD

Rating Criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014);
38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, with the representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  That is, the severity represented by the examples may not be ignored.  A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  For example, the DSM-5 recommends that Global Assessment of Functioning (GAF) scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.  The regulatory update to incorporate the current DSM into the regulations did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that the patient has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the patient is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Analysis

The Veteran seeks a higher rating than the 30 percent evaluation assigned by the April 2012 rating decision that initially grant of service connection for PTSD.  For the following reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD approximates the criteria for a higher, 50 percent evaluation at any time since the service connection claim was filed in January 1999.  

The Veteran underwent a VA psychiatric evaluation in February 1999.  The Veteran complained of flashbacks, nightmares that reminded him of Vietnam, intrusive thoughts, and occasional memory gaps.  He reported a limited sleep disorder but also stated that he sleeps fairly well.  The flashbacks were noted as not appearing to cause significant stress in the sense of interfering with the Veteran's life.  The Veteran gave no history of intense physiologic reactivity on exposure to traumatic events.  He denied avoidance behavior.  He stated that movies about Vietnam sometimes caused him to think of Vietnam.  He reported participating in family events and feeling love for his family and spouse.  He gave no history of a "foreshortened future."  He reported his participation in a violence reduction course and said nothing specific about his anger.  The Veteran denied concentration difficulties and was vague as to any hypervigilance.  The examining doctor found the Veteran to be "intermittent in his startle response."

Furthermore, the Veteran's mood was noted to be mildly anxious.  His thought process revealed "some push of speech," although he was interruptible.  The examining doctor found the Veteran to be mildly circumstantial.  The Veteran was said to "minimize the sexual issues" evidenced by his incarceration for child molestation of his step-daughters.  In the examiner's opinion, the Veteran did not give a significant history of depression or anxiety.  The Veteran reported frequently double-checking doors to be sure they are locked.  Cognitively the Veteran appeared to the examiner to be of average intelligence.  The Veteran was "oriented x 3."  His insight was limited, and his judgement in certain areas was impaired.  The diagnostic impressions were pedophilia and compulsive personality traits.  The Veteran was assigned a GAF score of 52.  He was expressly found not to meet the criteria for PTSD.  See February 1999 VA psychiatric evaluation report.

The Veteran underwent a VA examination in October 2000.  He appeared well-nourished and well-groomed, was cooperative, and made fair eye contact.  His psychomotor activity, gait, and posture were normal.  He had a constricted, withdrawn affect but was able to engage the examiner for the most part.  The Veteran did not relate paranoia, delusions of grandeur, or suicidal or homicidal ideation, or hallucinations.  His thought process was linear and goal-directed without flight of ideas.  The Veteran was alert and oriented.  His immediate memory after three minutes was one out of three without cues, and two out of three with cues.  His recent and remote memory was largely intact, as indicated by his ability to give a psychiatric history.  His concentration was intact grossly, but with respect to serial threes (20, 17, 14, 11), the Veteran made several mistakes.  The Veteran was also noted to have realistic insight and judgement and fair intellectual functioning.  In the examiner's opinion, the Veteran could understand, remember, and follow simple instructions but would have difficulty understanding, remembering, and following complex instructions.  He could concentrate on simple work and perform it at adequate pace from a psychiatric perspective.  In the examiner's view, the Veteran would have difficulty interacting with peers, the public, and supervisors due to his irritability.  The Veteran would have also have difficulty persisting at "competitive work" due to his PTSD.  The examiner's Axis I diagnosis was posttraumatic stress disorder, chronic, as manifested by the Veteran's exposure to combat in the Vietnam War, with subsequent nightmares, flashbacks, intrusive thoughts, irritability, a startle response, hypervigilance, insomnia, poor concentration and social withdrawal, with a constricted affect.  An Axis II diagnosis was deferred.  The Veteran was given a GAF score of 50.

A VA treatment record of April 2001 notes delusional thinking, such as the Veteran's belief that he was a fighter pilot and a prisoner of war.

In April 2004, a private evaluation report was prepared based on dates of evaluation of December 2002 and March 2004.  The clinician diagnosed an Axis I disorder of mixed delusional disorder with both persecutory and grandiose features, and an Axis II mixed personality disorder that included both paranoid and avoidant traits.  In the clinician's opinion, the combination of these disorders and external life experiences cause the Veteran to be disabled and not capable of employment.  The clinician dated both current diagnoses to "childhood roots" and found the Axis I symptoms to have begun between 1995 and 1999, long after the Veteran's service separation in 1973.  The clinician believed that the Veteran's incarceration for sexual abuse may have moved him from having only a paranoid, avoidant personality disorder to psychological functioning that included psychotic delusional disorder. The clinician referred to the Veteran's having persecutory and grandiose delusional disorder and paranoid and avoidance personality disorder traits in November of 2002.  PTSD was not diagnosed, and the clinician, in fact, referred to the Veteran's "personally appealing but inaccurate fixation on the notion" that he suffered from PTSD.  A GAF score of 50 was assigned.  See April 2004 record of Dr. E. C.

The Veteran underwent a VA medical examination in January 2006.  The United States Court of Appeals for Veterans Claims determined that the Board erred in relying upon the 2006 VA examination report as a basis for the denial of service connection, because the examiner may have incorrectly assumed that the Veteran was not in combat.  Partly on this basis, the Court set aside the Board's January 2008 decision that denied service connection for PTSD.  Given its deficiencies, the January 20006 report will not be relied upon by the Board with respect to the assignment of a disability rating for the Veteran's now service-connected PTSD.

The Veteran underwent a VA examination in August 2010.  He presented as "mostly appropriate."  The Veteran reported that he lived alone in a rented house, where he kept pet birds, mowed the grass, and gardened.  He stated that he kept house for himself and lucidly discussed how he manages his finances.  He reported being friendly with a neighboring family and occasionally visiting their home.  He was not dating and did not have a girlfriend.  He reported seeing familiar faces and talking to others when fishing, as well as seeing acquaintances when visiting his hometown.  He stated that he has no family in the area or elsewhere.  He had a vehicle and drove.  He stated that he was not nervous or uncomfortable when at a grocery store or "big box" store.  He attended Catholic mass three times per week and the meetings of two veterans' service organizations.  He reported talking a little with his neighbors and related the fact of some conflicts having to do with the manager of an adjacent trailer park.  The Veteran reported cooking for himself, watching television, and going for walks.  While images of conflict on television reminded him of his time in Vietnam, he enjoyed movies and did not avoid any particular content.  The Veteran generally did not report avoidance of reminders of Vietnam.  The Veteran reported going to bed at about 10:15 most nights and sleeping for about nine hours.  He denied having nightmares.  He also denied issues concerning anger or temper, did not consider himself to be jumpy or easily startled, and denied a need to scan or be alert to threats when around people.  He denied having symptoms of depression.  The Veteran stated that he ate regularly, and to the examiner he appeared lean and not underweight.  See August 2010 VA examination report.

In the examiner's opinion, the Veteran had delusional beliefs.  For example, the Veteran stated that he received a Bronze Star with "V" Device and the Vietnamese Cross of Gallantry, with the Bronze Star having been awarded not by the U. S. Air Force but by the Vietnamese military.  The Veteran was also considered as tending to underreport his mental disorder symptoms.  The examiner considered the Veteran to be a generally unreliable historian due to a pronounced tendency to make contradictory statements over time.  The Veteran was not strictly logical and "related."  The examiner did not find symptoms such as auditory or visual hallucinations.  The Veteran showed "thought problems."  He was "oriented x3," with adequate memory and concentration for purposes of the interview.  The Veteran appeared to understand his own finances and living situation.  His sleep disturbance was characterized by hypersomnia.  The Veteran was found to be capable of managing all his own basic activities of daily living, to receive any benefits he may be awarded, to make his own decisions and, in general, to be responsible for managing his own life.

The diagnosis was: delusional disorder, grandiose type; posttraumatic stress disorder, mild; and personality disorder, not otherwise specified.  The Veteran was given a GAF score of 42.  The examiner did not consider the Veteran to be unemployable solely due to PTSD.  He stated, "[w]ere PTSD his only problem, then I believe he could manage employment."  Rather, in the examiner's opinion, the Veteran should be regarded as unemployable due to the combined effects of PTSD with the delusional disorder.  Specifically, delusional symptoms causing the Veteran to misinterpret the motives of others would likely create significant workplace difficulty.  The Veteran's transient and mild PTSD symptoms would decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress.  See August 2010 VA examination report.

The Veteran underwent a VA examination in June 2015.  The diagnosis was "other specified trauma and stressor related."  No other mental disorder was diagnosed.  In the examiner's opinion, the Veteran did not currently have PTSD as he did not meet Criterion E of the PTSD diagnostic criteria, namely marked alterations in arousal and reactivity associated with the traumatic event(s), beginning or worsening after the traumatic event(s).  The Veteran's current symptoms indicated a diagnosis of "other specified trauma and stressor related" only, and the latter diagnosis was found to address the symptoms previously considered under the PTSD diagnosis.  See June 2015 VA examination report.

The Veteran stated that he regularly participates as a driver in stock car races at speedways and that during his service in Vietnam as an Air Force baker he participated in Army Special Forces operations under a presidential order allowing servicemen to participate in voluntary missions outside of their military occupational specialty and branch of service.  He indicated that his participation in these missions was known only to his base commander, unspecified Army generals, and President Nixon.  The VA examiner considered such reports of personal history not to be credible and indicative of "pseudologia fantastica" rather than a delusional disorder.

The Veteran described some friendships and socialization with stock car drivers and stated that he is on good terms with most residents of his trailer court and with the police who frequently patrol the area.  The Veteran stated that he is reminded of his service in Vietnam when he hears news reports related to current wars or to violence in cities. Otherwise he reported few trauma-related symptoms.  He stated that he is usually reluctant to discuss his service experiences.  The Veteran's level of occupational and social impairment with regard to his diagnosed "other specified trauma and stressor related" was summarized as mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran was considered competent to manage his financial affairs.  The examiner assigned the Veteran a GAF score of 64.  Id.

Upon review of the entire record, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD approximates the criteria for a higher, 50 percent evaluation at any time during the period under review.  On the whole, the Veteran's PTSD symptoms do not result in impairment with reduced reliability and productivity due to symptoms on a level comparable to flattened affect, speech that is circumstantial, circumlocutory, or stereotyped, panic attacks more than once a week, memory and judgment impairment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Consistent with Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board has not limited its analysis to the factors expressly listed for each incremental rating

VA is precluded from differentiating between the symptoms of a claimant's service-connected PTSD and those of other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, as noted in the above summary of the relevant medical findings, medical evaluation of the Veteran has distinguished between the Veteran's PTSD, when diagnosed, and any current delusional disorder or other diagnosed psychiatric disorder.  While laypersons are generally competent to report experienced symptoms, the Veteran has been found upon medical evaluation to not be a reliable historian and to have a delusional disorder.

A review of the medical evidence reflects psychiatric symptomatology of irritability, hypersomnia, intrusive thoughts, and social isolation.  The Veteran has activities such as gardening and walking and some social interaction in his neighborhood, when fishing, and when visiting his hometown.  He is generally oriented to person, time, and place.  He does not have suicidal thoughts.  He is able to function independently and can manage his financial affairs.

While the February 1999 VA examination report found that the Veteran's judgment was impaired in certain areas, this symptom was not attributed to PTSD or to a service-connected disability.  Furthermore, while the October 2000 VA examiner found that the Veteran would have difficulty following complex instructions due to his PTSD, he also found the Veteran's recent and remote memory to be largely intact, his concentration to be grossly intact, and his thought process to be linear.  The Veteran showed realistic insight and judgment and fair intellectual functioning.  The Board also assigns less weight to the October 2000 VA examination report than to the VA examination report of August 2010, because the former deferred an Axis II diagnosis and not consider the Veteran's delusional disorder that has been found to significantly impact the Veteran's functioning.  The Veteran reported in 1999 that he frequently double-checked doors to be sure they are locked, but the diagnosis at the time was not PTSD but a compulsive personality trait.  See February 1999 VA psychiatric evaluation report.

The Veteran was assigned GAF scores of 52, 50, 42, and 64.  The GAF score of 52 from February 1999 was based on diagnosed pedophilia and compulsive personality traits and not on PTSD.  Similarly, the GAF of 50 from April 2004 was based not on PTSD but on the disorders of mixed delusional disorder with both persecutory and grandiose features, and mixed personality disorder that included both paranoid and avoidant traits.  The GAF score of 64 from June 2015 was also based not on PTSD but on the diagnosis of "other specified trauma and stressor related."  The lowest GAF score of 42 from August 2010 was based on all the Veteran's psychiatric disabilities, including PTSD, delusional disorder grandiose type, and personality disorder not otherwise specified.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's PTSD, however, was considered by the August 2010 examiner to be mild and transient at that time.  The fact that serious symptoms of PTSD were not reflected in the narrative of the August 2010 report makes the GAF score of 42 less significant in terms of evaluating the severity of the Veteran's PTSD.

The Board concludes that the preponderance of the evidence is against finding that the overall level of severity of the Veteran's PTSD more closely approximates the criteria of a 50 percent rating.

A claim for a TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was awarded a TDIU by a rating decision of April 2012.  The effective date of the award, as determined by a rating decision of May 2013, is June 22, 1995.  The Veteran has appealed the issue of the effective date of the awarded TDIU, and that issue is remanded, as explained below.

Effective Date for Service Connection for PTSD

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall not be earlier than the date of receipt of the claim.  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R.
§ 3.1(r) (2016).

The Veteran has appealed the effective date established by the April 2012 rating decision which granted service connection for PTSD and assigned an effective date of January 21, 1999, the date upon which the Veteran's service connection claim was received.  There is no record evidence of a claim, informal claim, or expressed written intent to file a claim for service connection for an acquired psychiatric disability prior to January 21, 1999.

The effective date of an award based on an original claim shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (2016).  Because the Veteran's claim was received January 21, 1999, the assignment of an effective date for the Veteran's service-connected disability earlier than January 21, 1999 is precluded, and the appeal as to an earlier effective date must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an effective date earlier than January 21, 1999 for the grant of service connection for PTSD is denied.



REMAND

Entitlement to an Effective Date Earlier than June 22, 1995 for the Grant of a TDIU

In this case, the Veteran has alleged CUE with respect to the effective date assigned for a TDIU.  The Veteran asserts that a clear and unmistakable error is contained in the February 1996 rating decision (March 1996 notification date) that established June 22, 1995 as the effective date for the award of a TDIU.  See Veteran's filing of December 2016.  The Veteran alleges that, at the time of the latter rating decision, there remained pending in the record an unadjudicated initial August 1973 claim for service connection for a right hand disability.  The Veteran argues that, because the RO erroneously considered the Veteran's service connection claim to be a reopened claim rather than a pending one, the Veteran is entitled to an effective date of service connection not of June 22, 1995, but August 28, 1973.  Id. 

Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board is referring the Veteran's motion alleging clear and unmistakable error to the AOJ (see Introduction).  The development of that motion may impact the Veteran's current claim for an earlier effective date for the award of a TDIU.  Therefore the claim of entitlement to an effective date earlier than June 22, 1995 for TDIU based on a service-connected right hand disability is inextricably intertwined with the issue of whether it was clear and unmistakable error for February 1996 rating decision to assign an effective date of June 22, 1995 for service connection for the right hand disability.

Service Connection for Psychiatric Disability other than PTSD

The scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's January 1999 service connection claim for PTSD includes any acquired psychiatric disability related to service.
The Veteran has been diagnosed with, in addition to PTSD, pedophilia and compulsive personality traits (see February 1999 VA psychiatric evaluation report), mixed delusional disorder with both persecutory and grandiose features, mixed personality disorder that includes both paranoid and avoidant traits (see April 2004 record of Dr. E. C.), grandiose type delusional disorder, and personality disorder, not otherwise specified (see August 2010 VA examination report), and other specified trauma and stressor related (see June 2015 VA examination report).

No medical opinion of record has expressly addressed whether the Veteran's delusional disorder or other non-PTSD disorders are aggravated by his service-connected PTSD.  Accordingly, remand is required to obtain a clarifying medical opinion as to possible secondary service connection.

Medical opinion is also needed as to the likelihood that the Veteran has a psychiatric disability resulting from a mental disorder that is superimposed upon a personality disorder.  Personality disorders are not considered disabilities for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  While a claimant cannot be compensated for a personality disorder, which is considered to be a congenital or developmental abnormality, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See 38 C.F.R. § 4.127 (2016).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development with respect to the Veteran's December 2016 motion alleging clear and unmistakable error.  The Veteran and his representative should be provided with appropriate notice as to a CUE motion and the due process rights of the Veteran.

2. Following appropriate development of the Veteran's CUE motion, adjudicate the issue of whether there was clear and unmistakable error in the February 1996 rating decision that assigned an effective date of June 22, 1995 for service connection for S/P traumatic transection of flexor digitorum superficialis and profundus tendons, right small digit at distal palmar crease.

3. Refer the Veteran's claims file for review by a qualified VA doctor.  An examination of the Veteran shall be scheduled if deemed necessary by the reviewer.  For each diagnosis other than PTSD identified from January 1999 to the present, the reviewer is requested to offer an opinion addressing whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the disorder is due to an injury or other event or incident of the Veteran's period of active service.

The reviewer should also provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any psychiatric disability of the Veteran since January 1999 was caused by, or aggravated (permanently increased in severity beyond the natural progress of the disease) by, any service-connected disease or injury, to include PTSD.

If any service-connected disability aggravates (that is, permanently worsens) an acquired psychiatric disability other than PTSD, the reviewing doctor should identify the percentage of disability which is attributable to the aggravation.  In such circumstances, the reviewer should establish the baseline level of severity of the psychiatric disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-PTSD acquired psychiatric disability.
For any personality disorder of the Veteran, the reviewer is asked to address whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of his active duty service.

If the Veteran's medical history indicates that the diagnosis of any mental disorder from January 1999 to the present has changed, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any given diagnosis represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

If there is a medical basis to support or doubt the history provided by the Veteran, the reviewer should provide a reasoned explanation.

A complete rationale for any opinion expressed must be provided in the report.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Following a ruling on the CUE motion, and after undertaking any other development deemed appropriate, readjudicate the appealed issues of entitlement to an effective date earlier than June 22, 1995 for the grant of a TDIU and entitlement to service connection for a psychiatric disability other than PTSD.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


